Exhibit BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Three Months Ended March 31, 2008 2007 (As Adjusted)a Earnings: Income before income taxes $ 857 $ 724 Add: Interest and other fixed charges, excluding capitalized interest 27 21 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 70 69 Distributed income of investees accounted for under the equity method 1 1 Amortization of capitalized interest 1 – Less:Equity in earnings of investments accounted for under the equity method 2 3 Total earnings available for fixed charges $ 954 $ 812 Fixed charges: Interest and fixed charges $ 32 $ 23 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 70 69 Total fixed charges $ 102 $ 92 Ratio of earnings to fixed charges 9.35x 8.83x aPrior year numbers have been adjusted for the merger of BNSF Acquisition, Inc. into BNSF Railway Company.See Note 1to the ConsolidatedFinancial Statementsforadditional information. E-2 FORM 10-Q
